Title: Editorial Note on Franklin’s Accounts, 1782
From: 
To: 


During the period of this volume, Franklin attempted to settle his accounts with his landlord, le Ray de Chaumont. We publish the successive versions of these accounts, and we provide an overview of the dispute in a headnote to the first of them, [before April 26].
The following previously identified accounts still apply: VI and VII (XXIII, 21); XII (XXV, 3); XVII (XXVI, 3); XIX and XXII (XXVIII, 3–4); XXV, XXVII, and XXVIII (XXXII, 3–4). We offer here a summary of items which have not found a place elsewhere in our annotation, but which provide insights into Franklin’s private and public life.
Account XVII (Franklin’s Private Accounts with Ferdinand Grand, XXVI, 3) gives insight into Franklin’s personal and household affairs. On April 5, Franklin withdrew 7,000 l.t. in cash, and on July 29 he purchased seven shares in the Caisse d’escompte. Mlle de Chaumont was paid in March, June, July, and August. Campo-de-Arbe, the maître d’hôtel, received 3,011 l.t. 10 s. 6 d. for household expenses on June 17, and a final salary payment on June 21. He was replaced by Duchemin, who was paid monthly thereafter. The cook, Coimet, received one payment in June; Frémont, who supplied linen, collected his annual payment in August. On April 3, Franklin resubscribed to the Gazette de Leyde, and on July 2 a case of books was delivered. On March 28, Franklin paid the abbé Rochon 510 l.t. This entry may represent the purchase of Rochon’s micrometer.
Franklin himself drew a quarter’s salary on April 4 and July 4, and on July 13 deposited thirty-two coupons from the Caisse d’Escompte. The account received its quarterly review on July 17, when it was signed by both Grand and Franklin.
Account XXV (Account of Postage and Errands, XXXII, 3) was at this time being kept by L’Air de Lamotte, based in part on monthly bills from Berthelot, the postman, and Julien, the commissionaire. The gardener, Jean-Nicolas Bonnefoÿ (Bonefoi), was also paid for errands. On March 31, Moses Young was sent by carriage to Paris with dispatches. On April 25, taxes were paid at Customs for three cases sent to Rochefort. The deliveryman who brought a case of limes received a gratuity on July 2. July 6 saw the highest volume of mail for a single day: packages and letters amounted to 112 l.t. 16 s.
Account XXVII (Accounts of the Public Agents in Europe, XXXII, 4) lists the payment of L’Air de Lamotte’s salary. Pissot’s bill for books was settled on September 10, when the bookbinder Gauthier was also paid.
